COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-09-163-CV
 
Q'SO,
INC., AMY ARNOLDT, AND                                        APPELLANTS
FREDRICK ARNOLDT
 
                                                   V.
 
CAPITAL
ONE, N.A.                                                               APPELLEE
                                                                                                        
                                               ----------
           FROM
THE 342ND DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants= Motion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL:  MEIER, LIVINGSTON, and WALKER, JJ.
 
DELIVERED:  June 18, 2009




[1]See Tex. R. App. P. 47.4.